American Funds Short-Term Tax-Exempt Bond Fund 333 South Hope Street Los Angeles, California 90071 Phone (213) 486-9200 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 BRENDA S. ELLERIN, President and Principal Executive Officer, and DORI LASKIN, Treasurer and Principal Financial Officer of American Funds Short-Term Tax-Exempt Bond Fund (the "Registrant"), each certify to the best of her knowledge that: 1) The Registrant's periodic report on Form N-CSR for the period ended July 31, 2012 (the "Form N-CSR") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2) The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Principal Executive Officer Principal Financial Officer AMERICAN FUNDS SHORT-TERM TAX-EXEMPT BOND FUND AMERICAN FUNDS SHORT-TERM TAX-EXEMPT BOND FUND /s/ Brenda S. Ellerin /s/ Dori Laskin Brenda S. Ellerin, President Dori Laskin, Treasurer Date: September 28, 2012 Date: September 28, 2012 A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to AMERICAN FUNDS SHORT-TERM TAX-EXEMPT BOND FUND and will be retained by AMERICAN FUNDS SHORT-TERM TAX-EXEMPT BOND FUND and furnished to the Securities and Exchange Commission (the "Commission") or its staff upon request. This certification is being furnished to the Commission solely pursuant to 18 U.S.C. Section 1350 and is not being filed as part of the Form N-CSR filed with the Commission.
